Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application 16205902, filed 11/30/2018 is a continuation of PCT/IB16/01210, filed 05/31/2016.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 11/30/2018 and 02/05/2020 were received. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5672975 by Kielb, which will be referred to as “Kielb” for the remainder of this office action, further in view of US 2011/0026015 by Mimeault et al, which will be referred to as “Mimeault” for the remainder of this office action.

Regarding claim 1, Kielb teaches,  A loop powered distance transmitter (Kielb 2:6-13), comprising: . . . 	 
	. . . a processor  (Kielb 2:63; Figure 2 microprocessor 42) coupled to the light detector (Kielb 2:63-64); and structured to output a first signal representing a distance of the target from the laser emitter and the light detector; (Kielb 4:20-22; Figure 2 microprocessor 42) 
	a power converter (Kielb 4:43-44; Figure 2 power supply 40) structured to receive electrical power from a two wire loop powered circuit (Kielb 2:48-51), the power converter being coupled to the laser emitter, the light detector and the processor (Kielb 2:50-51; Figure 2 power supply 40 “TO ALL BLOCKS”), and the power converter being structured to provide power to the laser emitter, the light detector and the processor; (Kielb 2:50-51; Figure 2 power supply 40 “TO ALL BLOCKS”) and 
	a signal converter coupled to the processor (Kielb 2:31-32; Figure 2 digital-to-analog converter 46 microprocessor 42) and structured to receive the first signal from the processor (Kielb 4:25-27-2), the signal converter being structured to output a second signal to the two wire loop powered circuit (Kielb 4:27-28) the second signal representing the distance of the target from the laser emitter and the light detector (Kielb 4:21-22), and the second signal being compatible with a communication protocol of the two wire loop powered circuit. (Kielb 4:25-32; 4:53-57)
	However, Kielb fails to teach, 
	. . . a laser emitter structured to output laser light toward a target; 
	a light detector structured to receive the laser light reflected from the target, 
the light detector comprising a single photon detector; . . .
	On the other hand, Mimeault teaches, a laser emitter structured to output laser light toward a target; (Mimeault paragraph 0066 line 2-4)
	a light detector structured to receive the laser light reflected from the target, (Mimeault paragraph 0062 line 6-9) the light detector comprising a single photon detector; (Mimeault paragraph 0070 line 5-7 “photomultiplier (PMT)”)
	Furthermore, Mimeault also teaches a power supply and interface which provides communication between a Lidar processor and an external controller (Mimeault, Fig. 6 and [0085].)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kielb in view of Mimeault to have a loop powered distance transmitter that uses laser transmitter and receiver.
	The motivation to do so would be that Kielb uses a microwave emitter and detector. While radar works as described by Kielb, the use of LiDAR in place of RADAR has been widely applied in the art. In addition, LiDAR provides higher resolution and accuracy than RADAR in short distance settings, especially in a highly controlled environment. 
	Therefore, Kielb in view of Mimeault teaches, 
	. . . a laser emitter structured to output laser light toward a target; 
	a light detector structured to receive the laser light reflected from the target, 
the light detector comprising a single photon detector.


Regarding claim 2, Kielb in view of Mimeault teaches,  The loop powered distance transmitter according to claim 1, wherein the two wire loop powered circuit is a 4-20 mA current loop. (Mimeault paragraph 0085 line 2-7) (Kielb 2:11-13).
	 
Regarding claim 3, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 2.wherein the second signal is an analog signal, a current level of 4 mA representing one of a minimum or maximum distance and 20 mA representing the other of the minimum or maximum distance. (Kielb 4:23-28)
	
Regarding claim 4, Kielb in view of Mimeault teaches, The loop powered distance transmitter according to claim 1, wherein the communication protocol of the two wire loop powered circuit is a highway addressable remote transducer (HART) protocol (Mimeault paragraph 0085 line 2-7) (Kielb 4:54-56), Foundation Fieldbus or Profibus.
	
Regarding claim 14, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1, wherein the electrical power received by the power converter to operate the distance transmitter is less than 150 mW. (Kielb 4:43-48)

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault further in view of US 5851083 by Palan et al, which will be referred to as “Palan” for the remainder of this office action.
Regarding claim 5, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1.
	However, Kielb as modified by Mimeault fails to teach, wherein the distance transmitter is adapted to be mounted to a standard industrial flange with a 2” opening.
	On the other hand, Palan teaches, wherein the distance transmitter is adapted to be mounted to a standard industrial flange with a 2” opening. (Palan 3:66-4:1; 6:5-13)	
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault, in view of Palan to mount the transmitter to a 2” industrial flange.
	The motivation to do so would be that the transmitter would need to be mounted to something, and for an industrial application, mounting the transmitter to a flange would a good way to view inside of a pipe, container, or other industrial receptacle while keeping the receptacle sealed and still providing a location for data and electricity to reach in and out of the transmitter. 
	Therefore, Kielb as modified by Mimeault in view of Palan teaches, wherein the distance transmitter is adapted to be mounted to a standard industrial flange with a 2” opening.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault further in view of US 2014/0184197 by Dolinsky et al, which will be referred to as “Dolinsky” for the remainder of this office action.
Regarding claim 6, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1,	
	However, Kielb as modified by Mimeault fails to teach, wherein the single photon detector is a silicon photomultiplier.
	On the other hand, Dolinsky teaches, wherein the single photon detector is a silicon photomultiplier. (Dolinsky paragraph 0001 line 11-12) 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault, in view of Dolinsky to use a silicon photomultiplier.
	The motivation to do so would be that they are capable of detecting single photons and are one of many options available that will perform the task of detecting single photons. The silicon photomultiplier is an obvious choice because it requires low voltage, it is compact, and provides quicker results than some other single photon detectors. The lower voltage is necessary due to the low voltage being supplied to the transmitter device and the compact size enables the detector to fit inside the compact device.
	Therefore,  Kielb as modified by Mimeault in view of Dolinsky, teaches, wherein the single photon detector is a silicon photomultiplier.
	
	Regarding claim 7, Kielb as modified by Mimeault in view of Dolinsky teaches, The loop powered distance transmitter according to claim 6, wherein the silicon photomultiplier has a gain of at least 10^4 in actual use. (US 2014/0184197 Dolinsky Paragraph 0001 line 1-6)

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault further in view of Kostamovaara.
Regarding claim 8, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1.
	However, Kielb as modified by Mimeault fails to teach, wherein the processor uses a time-to-digital converter (TDC) to determine time between the laser light being output from the laser emitter and the laser light being received by the light detector.
	On the other hand, Kostamovaara teaches, wherein the processor uses a time-to-digital converter (TDC) to determine time between the laser light being output from the laser emitter and the laser light being received by the light detector. (Kostamovaara paragraph 0043 line 5-9).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault, in view of Kostamovaara to have a TDC to measure time between pulse emission and return pulse detection.
	The motivation to do so would be that Kielb in view of Mimeault is a time-of-flight optical sensor. Without a way to measure time between pulse emission and return pulse detection, the device would be inoperable. 
	Therefore, Kielb as modified by Mimeault in view of Kostamovaara teaches, wherein the processor uses a time-to-digital converter (TDC) to determine time between the laser light being output from the laser emitter and the laser light being received by the light detector.

Regarding claim 11, The loop powered distance transmitter according to claim 1, further comprising a voltage comparator coupled between the light detector and the processor (Kostamovaara Figure 2B threshold comparator 206 processor 210), the voltage comparator structured to output a first signal when a pulse is received from the light detector and output a second signal when no pulse is received from the light detector, the voltage comparator using a threshold voltage to distinguish between a pulse and no pulse (Kostamovaara paragraph 0047 line 7-10), wherein the threshold voltage is adjusted over a series of pulses to compensate for pulses of different amplitudes in response to different reflectivities of different targets. (Kostamovaara paragraph 0049 line 5-9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault in view of US 2008/0143321 by Carkner et al, which will be referred to as “Carkner” for the remainder of this office action.
Regarding claim 9, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1.
	However, Kielb as modified by Mimeault fails to teach, wherein the laser emitter has a duty cycle of less than 1%.	On the other hand, Carkner teaches, wherein the laser emitter has a duty cycle of less than 1%.Carkner paragraph 0034 line 16-22; paragraph 0038 line 17-20 – line 21-24)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kielb as modified by Mimeault in view of Carkner to have a laser emitter with a duty cycle of less than 1%. 
	The motivation to do so would be that having a duty cycle as low as 1% would reduce the power needed to operate the transmitter and would reduce the number of times light is emitted, received, and then turned into data to be sent through the 2-wire loop system. The application of this device would dictate what a preferred duty cycle would be and, using a lower duty cycle would allow the transmitter to use less power over time. Based on the specification and other claims, the invention intends to have very low power usage, making a duty cycle as low as 1% an obvious design modification to one skilled in the art.
	Therefore, Kielb as modified by Mimeault in view of Carkner teaches, wherein the laser emitter has a duty cycle of less than 1%.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault further in view of US 9666677 by Raring et al, to be known as “Raring” for the remainder of this office action.
Regarding claim 10, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1.
	However, Kielb as modified by Mimeault fails to teach, wherein the laser is driven by a gallium nitride (GaN) field-effect transistor (FET).
	On the other hand, Raring teaches, wherein the laser is driven by a gallium nitride (GaN) field-effect transistor (FET). (Raring 3:18-20, 4:29-33, 4:41-57).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault, in view of Raring  to have laser driven by a GaN FET. 
	The motivation to do so would be that this is one of many options available that would work in this application. GaN FETs offer similar cost to other products like silicon power MOSFETs, but offer superior electrical performance, and thus well suited for a 4-20mA system.
	Therefore, Kielb as modified by Mimeault in view of Raring teaches, wherein the laser is driven by a gallium nitride (GaN) field-effect transistor (FET).

	
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault in view of US Dolinsky and WO 2008121072 by Cederwall et al, which will be referred to as “Cederwall” for the remainder of this office action.
Regarding claim 12, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1.
	However, Kielb as modified by Mimeault fails to teach, wherein the silicon photomultiplier operates on a bias voltage of between 15 V and 40 V.
	On the other hand, Dolinsky teaches, bias voltage of between 15 V (Dolinsky paragraph 0047 line 6-10). 
	However, Dolinsky fails to teach, bias voltage . . . 40 V.
	On the other hand, Cederwall teaches, bias voltage . . . 40 V (Cederwall page 12 paragraph 3 line 1-3 and paragraph 4 line 1-3)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kielb as modified by Mimeault in view of Dolinsky and Cederwall to use a voltage range between 15 and 40 volts.
	The motivation to do so would be that there are a variety of commonly used voltages for two-wire loop systems. The ideal voltage for a system is determined by many factors, but can increase higher as needed. Thus, using a range of 15-40 volts is an obvious design modification to one skilled in the art.
	Therefore, Kielb as modified by Mimeault in view of Dolinsky and Cederwall teaches, wherein the silicon photomultiplier operates on a bias voltage of between 15 V and 40 V.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault in view of US 2003/0218151 by Akselrod, which will be referred to as “Akselrod” for the remainder of this office action. 
Regarding claim 13, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1.
	However, Kielb as modified by Mimeault fails to teach, wherein an average power consumption of the laser emitter is less than 1 mW.
	On the other hand, Akselrod teaches, wherein an average power consumption of the laser emitter is less than 1 mW. (Akselrod paragraph 0200 line 8-10)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kielb as modified by Mimeault in view of Akselrod to have an average power consumption of the laser emitter be less than 1mW.
	The motivation to do so would be to minimize the power needed to operate the laser emitter in both times of sleep and in times of light emission. The average power consumption is a function of time and the application of the laser emitter would dictate the frequency it would need to be in an active state emitting a pulse. Thus, having an average power consumption would be an obvious design modification to one skilled in the art.
	Therefore, Kielb as modified by Mimeault in view of Akselrod teaches, wherein an average power consumption of the laser emitter is less than 1 mW.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault further in view of AT 407201 Horn et al, which will be referred to as “Horn” for the remainder of this office action.
Regarding claim 15, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1, wherein a series of pulses are output by the laser emitter and received by the light detector for each determination of the distance of the target (Mimeault paragraph 0074 line 1-5 and paragraph 0075 line 8-11), 
	However, Kielb as modified by Mimeault fails to teach, the series of pulses being 500 or fewer pulses. 
	On the other hand, Horn teaches, the series of pulses being 500 or fewer pulses. (Horn paragraph 0029 line 207-210)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault, in view of Horn to have a series of pulses be fewer than 500. 
	The motivation to do so would be to keep the average power of the emitter and detector kept low. If there were more than 500 pulses, the average power of the detector would increase, which would take up more power over the course of operation. 
	Therefore, Kielb as modified by Mimeault in view of Horn teaches, the series of pulses being 500 or fewer pulses. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault in view of US 2010/0106356 by Trepagnier, which will be referred to as “Trepagnier” for the remainder of this office action. 

Regarding claim 16, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1.
	However, Kielb as modified by Mimeault fails to teach, wherein the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control.
	On the other hand, Trepagnier teaches, wherein the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control. (US2010/0106356 Trepagnier paragraph 0086 line 16-19)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kielb as modified by Mimeault in view of Trepagnier to have a resolution of at least 2 centimeters where the distance of the target is 30 meters.
	The motivation to do so would be that the resolution of the transmitter required would depend on the application of the device. It is common for a laser emitter and receiver to be capable of the resolution listed in the claim. The resolution of 2 centimeters at a range of 30 meters would be an obvious design modification to one skilled in the art.
	Therefore, Kielb as modified by Mimeault in view of Trepagnier teaches, wherein the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault further in view of FR 2421367 by Kompa et al, which will be referred to as “Kompa” for the remainder of this office action. 
Regarding claim 17, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1,further comprising a first lens structured and disposed to collimate and transmit the laser light output from the laser emitter, and a second lens structured and disposed to focus and transmit the reflected laser light to the light detector (Mimeault paragraph 0069 line 1-10), 
	However, Kielb as modified by Mimeault fails to teach, wherein the first lens comprises an interruption within the circumference of the second lens.
	On the other hand, Kompa teaches, wherein the first lens comprises an interruption within the circumference of the second lens. (FR 2421367 Kompa line 212-213 and line 227-229; Figure 1)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault, in view of Kompa to have the optics overlap.
	The motivation to do so would be to reduce the volume of space occupied by the device and surface area of the device. By overlapping the optics, the total size of the device is reduced compared to having independent transmitting and receiving optics setups.
	Therefore, Kielb as modified by Mimeault in view of Kompa teaches, wherein the first lens comprises an interruption within the circumference of the second lens.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault, further in view of Dolinsky and Horn.
	Regarding claim 18, Kielb as modified by Mimeault teaches, The loop powered distance transmitter according to claim 1, wherein the two wire loop powered circuit is a 4-20 mA current loop . . . and a series of pulses are output by the laser emitter and received by the light detector for each determination of the distance of the target . . . 
	However, Kielb as modified by Mimeault fails to teach, the single photon detector has a gain of at least 10^4 in actual use . . . the series of pulses being 500 or fewer pulses.
	On the other hand, Dolinsky teaches, the single photon detector has a gain of at least 10^4 in actual use (Dolinsky Paragraph 0001 line 1-6).
	However, Dolinsky fails to teach, the series of pulses being 500 or fewer pulses.
	On the other hand, Horn teaches, the series of pulses being 500 or fewer pulses. (AT 407201 Horn paragraph 0029 line 207-210).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault in view of Dolinsky and Horn to have a single photon detector that receives 500 or fewer emitted pulses on a 4-20 mA circuit.
	The motivation to do so would be to have the ability to detect single photons with the transmitter device’s receiver and to be able to power the device as well as communicate the findings of device using the same wiring system. This would enable the device to have less wires entering and in turn, reduce the size needed for the device. It would be obvious to use a series of fewer than 500 pulses because of the low power supplied to the emitter. Keeping the number of pulses small would permit the use of using 4-20 mA to power the device and communicate with the controller.
	Therefore, Kielb as modified by Mimeault in view of Dolinsky and Horn teaches, the single photon detector has a gain of at least 10^4 in actual use . . . the series of pulses being 500 or fewer pulses.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb as modified by Mimeault, and Horn, further in view Dolinsky, Cederwall, Palan, Akselrod, and Carkner.
Regarding claim 19, Kielb as modified by Mimeault in view of Horn teaches, The loop powered distance transmitter according to claim 15 . . . the electrical power received by the power converter to operate the distance transmitter is less than 150 mW (Kielb 4:43-48) . . .
	However, Kielb as modified by Mimeault in view of Horn fails to teach, wherein the single photon detector operates on a bias voltage of between 15 V and 40 V, . . . ,the distance transmitter is adapted to be mounted to a standard industrial flange with a 2" opening, and an average power consumption of the laser emitter is less than 1 mW and the laser emitter has a duty cycle of less than 1%. 
	On the other hand, Dolinsky teaches, wherein the silicon photomultiplier operates on a bias voltage of between 15 V . . . (Dolinsky paragraph 0047 line 6-10).
	However, Dolinsky fails to teach . . . and 40 V, . . . , the distance transmitter is adapted to be mounted to a standard industrial flange with a 2" opening, and an average power consumption of the laser emitter is less than 1 mW and the laser emitter has a duty cycle of less than 1%.
	On the other hand, Cederwall teaches, . . . and 40 V (Cederwall page 12 paragraph 3 line 1-3 and paragraph 4 line 1-3).
	However, Cederwall fails to teach, . . . , the distance transmitter is adapted to be mounted to a standard industrial flange with a 2" opening, and an average power consumption of the laser emitter is less than 1 mW and the laser emitter has a duty cycle of less than 1%. 
	On the other hand, Palan teaches, the distance transmitter is adapted to be mounted to a standard industrial flange with a 2" opening (US 5851083 Palan 3:66-4:1; 6:5-13).
	However, Palan fails to teach, and an average power consumption of the laser emitter is less than 1 mW and the laser emitter has a duty cycle of less than 1%.
	On the other hand, Akselrod teaches, and an average power consumption of the laser emitter is less than 1 mW (US 2003/0218151 Akselrod paragraph 0200 line 8-10).
	However, Akselrod fails to teach, and the laser emitter has a duty cycle of less than 1%.
	On the other hand, Carkner teaches, and the laser emitter has a duty cycle of less than 1%.  (Carkner paragraph 0034 line 16-22; paragraph 0038 line 17-20 – line 21-24).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault and Horn in view of Dolinsky, Cederwall, Palan, Akselrod, and Carkner to have a distance transmitter that is mounted with a 2” industrial flange operating on 150 mW with a bias voltage between 15 and 40 V, with a laser averaging 1 mW of power consumption and a duty cycle of less than 1%.
	The motivation to do so would be to have a low power distance measuring and transmitting device which can be attached to a piece of industrial equipment or material that measures intermittently. This would be a laser rangefinder that would not require man power to operate, would only need a small amount of energy, and can be operated on an industrial controls circuit. 
	Therefore, Kielb as modified by Mimeault and Horn in view of Dolinsky, Cederwall, Palan, Akselrod, and Carkner teaches, wherein the single photon detector operates on a bias voltage of between 15 V and 40 V, . . . ,the distance transmitter is adapted to be mounted to a standard industrial flange with a 2" opening, and an average power consumption of the laser emitter is less than 1 mW and the laser emitter has a duty cycle of less than 1%. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kielb, Mimeault, Kompa, and further in view of  Dolinsky, Kostamovaara, Raring,  and Trepagnier.
Regarding claim 20, Kielb as modified by Mimeault in view of Kompa teaches, The loop powered distance transmitter according to claim 17 . . . further comprising a first lens structured and disposed to collimate and transmit the laser light output from the laser emitter, and a second lens structured and disposed to focus and transmit the reflected laser light to the light detector (Mimeault paragraph 0069 line 1-10), wherein the first lens comprises an interruption within the circumference of the second lens. (FR 2421367 Kompa line 212-213 and line 227-229; Figure 1)	 
and wherein the communication protocol of the two wire loop powered circuit is a highway addressable remote transducer (HART) protocol (Mimeault paragraph 0085 line 2-7) (Kielb 4:54-56), Foundation Fieldbus or Profibus.

	However, Kielb as modified by Mimeault in view of Kompa fails to teach, wherein
single photon detector is a silicon photomultiplier, the processor uses a time-to-digital converter (TDC) to determine time between the laser light being output from the laser emitter and the laser light being received by the light detector, the laser is driven by a gallium nitride (GaN) field-effect transistor (FET), and the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control, further comprising a voltage comparator coupled between the light detector and the processor, the voltage comparator structured to output a first signal when a pulse is received from the light detector and output a second signal when no pulse is received from the light detector, the voltage comparator using a threshold voltage to distinguish between a pulse and no pulse, wherein the threshold voltage is adjusted over a series of pulses to compensate for pulses of different amplitudes in response to different reflectivities of different targets.
	On the other hand, Dolinsky teaches, wherein the single photon detector is a silicon photomultiplier. (Dolinsky paragraph 0001 line 11-12)
	However, Dolinsky fails to teach, the processor uses a time-to-digital converter (TDC) to determine time between the laser light being output from the laser emitter and the laser light being received by the light detector, the laser is driven by a gallium nitride (GaN) field-effect transistor (FET), and the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control, further comprising a voltage comparator coupled between the light detector and the processor, the voltage comparator structured to output a first signal when a pulse is received from the light detector and output a second signal when no pulse is received from the light detector, the voltage comparator using a threshold voltage to distinguish between a pulse and no pulse, wherein the threshold voltage is adjusted over a series of pulses to compensate for pulses of different amplitudes in response to different reflectivities of different targets. 
	On the other hand, Kostamovaara teaches, the processor uses a time-to-digital converter (TDC) to determine time between the laser light being output from the laser emitter and the laser light being received by the light detector (Kostamovaara paragraph 0043 line 5-9) . . . further comprising a voltage comparator coupled between the light detector and the processor (Kostamovaara Figure 2B threshold comparator 206 processor 210), the voltage comparator structured to output a first signal when a pulse is received from the light detector and output a second signal when no pulse is received from the light detector, the voltage comparator using a threshold voltage to distinguish between a pulse and no pulse (Kostamovaara paragraph 0047 line 7-10), wherein the threshold voltage is adjusted over a series of pulses to compensate for pulses of different amplitudes in response to different reflectivities of different targets. (Kostamovaara paragraph 0049 line 5-9).
	However, Kostamovaara fails to teach,  . . . , the laser is driven by a gallium nitride (GaN) field-effect transistor (FET), and the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control
	On the other hand, Raring teaches, wherein the laser is driven by a gallium nitride (GaN) field-effect transistor (FET). (Raring 3:18-20, 4:29-33, 4:41-57). 
	However, Raring fails to teach, and the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control.
	On the other hand, Trepagnier teaches, the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control. (Trepagnier paragraph 0086 line 16-19).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Kielb as modified by Mimeault and Kompa in view of Dolinsky, Kostamovaara, Raring, and Trepagnier to have a distance transmitter with a TDC, a silicon photomultiplier photon detector, a voltage comparator with an adaptive threshold value, a GaN FET laser driver, and a range of 30 meters with an accuracy of +/-2 centimeters.
	The motivation to do so would be to build a low power consuming, small, laser distance range finder and transmitter. The TDC provides a clock to measure the time of flight, which is one of the most common distance measuring methods. The GaN FET laser driver provides a low power laser driver that is compact, which offers superior performance and comparable cost to other laser drivers of their size. The range of the device is fairly common in the art with the described accuracy.
	Therefore, Kielb as modified by Mimeault and Kompa in view of Dolinsky, Kostamovaara, Raring, and Trepagnier teaches, wherein single photon detector is a silicon photomultiplier, the processor uses a time-to-digital converter (TDC) to determine time between the laser light being output from the laser emitter and the laser light being received by the light detector, the laser is driven by a gallium nitride (GaN) field-effect transistor (FET), and the distance transmitter has a resolution of at least 2 cm where the distance of the target is 30 m for industrial process control, further comprising a voltage comparator coupled between the light detector and the processor, the voltage comparator structured to output a first signal when a pulse is received from the light detector and output a second signal when no pulse is received from the light detector, the voltage comparator using a threshold voltage to distinguish between a pulse and no pulse, wherein the threshold voltage is adjusted over a series of pulses to compensate for pulses of different amplitudes in response to different reflectivities of different targets.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITCHELL D BROWN/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645